DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al., U.S. Pub. No. 2016/0126130.
Regarding claim 15, Takahashi discloses an interconnection structure comprising:
A substrate, a first conductive feature 
Regarding claim 15, Takahashi discloses a method of forming an interconnection structure comprising:
providing a substrate (p-substrate, Figs. 1-2);
forming a patterned layer 419 on the substrate, the layer comprising at least a trench 407a-c formed therein (Fig. 4), 
depositing a first dielectric layer 413 (forming mandrels 413 a-d and the air gap to be formed) on the patterned layer and forming an air gap in the trench (air gaps to be formed where mandrels are removed) [0060]-[0062], and 
depositing a second dielectric layer on the first dielectric layer and completely covering the patterned layer [0010]-[0011], [0059]-[0062], (Figs. 3-7). 

Regarding claim 17, Takahashi discloses further comprising performing a planarization process to remove a portion of the second dielectric layer [0009], Fig. 13 (step of etch back).
Regarding claim 18, Takahashi discloses forming a third dielectric layer on the second dielectric layer (Fig. 13; capping layer). 
	Regarding claim 19, it is inherent that the patterned layer in structure of Takahashi is formed by forming an etch stop layer (dielectric layer on top of the substrate) and using the etch stop layer during the forming the patterned layer (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, 16, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., U.S. Pub. No. 2016/0126130, in view of Ting et al., U.S. 2015/0332954.
Regarding claim 8, Takahashi discloses an interconnection structure comprising:
a substrate,
a trench 407 a-c, 
a first dielectric layer lining sidewalls of the trench, an air gap being located at least partially within the trench, a second dielectric layer 823 (Fig. 8) extending across the trench and sealing the air gap (mandrels 413 a-d and the air gap to be formed) on the patterned layer and forming an air gap in the trench (air gaps to be formed where mandrels are removed) [0060]-[0062], [0010]-[0011], (Figs. 3-7).
Takahashi fails to disclose a first conductive feature separated by the trench from a second conductive feature over the substrate. Ting discloses a substrate, a first conductive feature 1804 separated by a trench from a second conductive feature over the substrate (Figs. 1, 11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have conductive features in the layer and separated by a trench as disclosed in Ting in the structure of Takahashi in order to reduce the shape, increase production efficiency, and most importantly to provide electrical connection for IC industry. 
Regarding claim 10, Takahashi fails to disclose the shape of the bottom surface of the trench. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to acknowledge that the shape at the bottom of the trench would have been considered as a designed choice and unpatentable. 
Regarding claim 13, Takahashi discloses the second dielectric layer extends at least partially into the trench (layer 823 into the trench and enclosed the airgap).
Regarding claim 16, Takahashi fails to disclose a first conductive feature separated by the trench from a second conductive feature over the substrate. Ting discloses a substrate, a first conductive feature 1804 separated by a trench from a second conductive feature over the substrate (Figs. 1, 11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have conductive features in the layer and separated by a trench as disclosed in Ting in the structure of Takahashi in order to reduce the shape, increase production efficiency, and most importantly to provide electrical connection for IC industry. 
Regarding claims 11, 19, Takahashi fails to disclose the conductive features separated by the trench in the patterned layer. Ting discloses the conductive features formed in the patterned layer, and the etch stop layer is on the substrate. It would have been well known in the art to have an etch stop layer to prevent over-etch to damage the substrate.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 9 recites the limitation --- wherein overhang features---.  There is insufficient antecedent basis for this limitation in the claim. The independent claim 8 that claim 9 depends on hasn’t mentioned about “overhang features”. 

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitation wherein the first dielectric layer has a stepped profile. 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitation
wherein the first conductive feature has a top surface, a first portion of the top surface in physical contact with the first dielectric layer and a second portion of the top surface in physical contact with a third dielectric layer different from the first dielectric layer. 

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having a method of claims 15, and 19, wherein after depositing the first dielectric layer a conductive element within the patterned layer is in physical contact with both the etch stop layer and the first dielectric layer.

Claims 1-7 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having an interconnection structure comprising:
a patterned layer on a substrate and having at least a trench formed therein, a first dielectric layer formed on the layer and forming overhang features on upper corners of the trench, a second dielectric layer formed on the first dielectric layer covering the patterned layer and striding over the trench, and an air gap enclosed in the trench, the air gap in direct contact with the first dielectric layer and the second dielectric layer (claims 1-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818